Name: 83/519/EEC: Council Decision of 17 October 1983 adopting a research programme of the European Economic Community on forecasting and assessment in science and technology (FAST) 1983-1987
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-25

 Avis juridique important|31983D051983/519/EEC: Council Decision of 17 October 1983 adopting a research programme of the European Economic Community on forecasting and assessment in science and technology (FAST) 1983-1987 Official Journal L 293 , 25/10/1983 P. 0020 - 0022 Spanish special edition: Chapter 16 Volume 1 P. 0164 Portuguese special edition Chapter 16 Volume 1 P. 0164 *****COUNCIL DECISION of 17 October 1983 adopting a research programme of the European Economic Community on forecasting and assessment in science and technology (FAST) 1983-1987 (83/519/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 2 of the Treaty assigns to the Community the task inter alia of promoting throughout the Community a harmonious development of economic activities, and a continuous and balanced expansion and an accelerated raising of the standard of living; Whereas the mobilization of science and technology constitutes one of the possible mechanisms for stimulating a resumption of growth in the Member States; Whereas, by its resolution of 14 January 1974 on the coordination of national policies and the definition of projects of interest to the Community in the field of science and technology (4), the Council entrusted to the Commission the task of defining actions of Community interest and of selecting the ways and means appropriate to the implementation of these actions; Whereas research and development activities (R & D), integrated in an overall concept of social and economic policies, have become and of the essential strategic means for realizing the long-term objectives of the Member States and of the Community; Whereas one of the instruments for the regular revision of the programme framework for Community R & D and the adjustment of its priorities in response to current and foreseeable developments is the analysis of possible long-term scientific, technological and socio-economic changes; Whereas, by its Decision 78/668/EEC (5), the Council approved a research programme of the European Economic Community on forecasting and assessment in science and technology, designed to test, over a four-year period, the usefulness of such an activity for the selection of broad long-term directions for Community R & D; whereas this programme ends on 16 August 1983; Whereas the results of the aforesaid programme, known as FAST, have demonstrated the inherent usefulness and particular need in these difficult times of reflective study on long-term scientific, technological and socio-economic developments in the Member States as a basis for the definition of long-term objectives and action priorities, particularly in science and technology; Whereas the effective utilization at Community level of the results of significant forecasting and assessment activities in science and technology carried out in the Member States, by various new public and private research agencies among others, requires the reinforcement and multiplication of cooperative European networks; Whereas the Treaty does not provide the specific powers of action required for the adoption of this Decision; Whereas the Scientific and Technical Research Committee (CREST) has delivered its opinion on the Commission's proposal, HAS DECIDED AS FOLLOWS: Article 1 A second research programme of the European Economic Community on forecasting and assessment in science and technology, FAST, as defined in the Annex, is hereby adopted. The duration of the programme shall be from 17 August 1983 to 31 December 1987. Article 2 The funds estimated as necessary for the execution of the programme shall be 8,5 million ECU including expenditure on a staff of 12. In addition, Member States will be invited to second visiting fellows to the FAST unit up to 20 men/year for the whole duration of the programme under the conditions defined in the Annex. Article 3 The Commission shall be responsible for the implementation of the programme. It shall be assisted in this task by an Advisory Committee on Programme Management to be set up by the Commission. Article 4 The Commission shall inform the Council and the European Parliament by two interim reports (mid-1985 and at end of 1986) on the state of progress of the research activities. The Commission shall arrange for the results of the programme to be evaluated by an independent group, and shall make a report to the Council and to the European Parliament at the end of the programme. Article 5 The dissemination of information resulting from the execution of the programme shall be in conformity with Regulation (EEC) No 2380/74 (1). Done at Luxembourg, 17 October 1983. For the Council The President G. VARFIS (1) OJ No C 89, 31. 3. 1983, p. 9. (2) OJ No C 184, 11. 7. 1983, p. 147. (3) OJ No C 211, 8. 8. 1983, p. 9. (4) OJ No C 7, 29. 1. 1974, p. 2. (5) OJ No L 225, 16. 8. 1978, p. 38. (1) OJ No L 255, 20. 9. 1974, p. 1. ANNEX 1. The main aim of the FAST research programme is the analysis of scientific and technological changes in order to highlight their long-term implications and consequences for the Community's R & D and other policies over the next five, seven and/or 10 years and to propose timely policy options. 2. The activity will concentrate on three main fields of investigation: 1. New forms of 'growth' for Europe 1.1. Technology, employment and work 1.2. Integrated development of renewable natural resources 2. New strategic industrial systems 2.1. Communication 2.2. Food 3. Transformation of service activities and technological change 3. To achieve the aim defined in point 1, the programme has two principal tasks in the three areas envisaged in point 2: (a) to highlight the prospects, problems and potential conflicts which may affect the long-term development of the Community, and hence to propose new long-term orientations for Community action, particularly in the field of science and technology; (b) to make use of long-term research studies undertaken within the Member States. 4. The execution of these tasks will be mainly through the following modes of action: - development of the activity of the programme on the basis of a network of some 10 national research units identified in cooperation with the Member States. The form and functioning of these networks will be defined with these units, - association of Community centres or research teams with capability in the analysis of technological change with the execution of the scientific work of the programme, - promotion of ad hoc networks for information and collaboration at Community level. These networks to be as flexible and informal as possible. The participation of representatives of industry, labour and associated movements is to be sought, - secondment to the programme by Community and national institutions (governmental, academic or professional) of visiting fellows. By 'visiting fellow' is meant a person who is seconded to the Commission of the European Communities to work as a member of the FAST unit for a limited period of time. A visiting fellow may be: (i) a civil servant professionally involved with the analysis of long-term problems and prospects, particularly in the fields of science and technology; (ii) a senior university researcher or professor of outstanding competence in a particular area of science and technology; (iii) a junior researcher beginning his career or preparing his Ph. D or engaged in post-doctoral specialization. In the cases referred to in (i) and (ii), Community rules adopted by the Commission on 19 January and 23 December 1976 as regards covering the costs associated with the secondment of national experts to the Commission services (category XI, item I, heading No 11.73 of the research programme budget) will be applied. In the case referred to in (iii), special grants made available by the Commission to enable scientists and engineers at various levels of training to collaborate in the implementation of the different Community research programmes and to acquire specialist knowledge in the fields covered by these programmes will be granted.